IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00068-CV

                      IN THE INTEREST OF G.P., A CHILD


                             From the 74th District Court
                              McLennan County, Texas
                             Trial Court No. 2014-4864-3


                                         ORDER


       On April 22, 2016, Morris P., Appellant, filed a brief with this Court which appears

to be pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 493 (1967). The

Court notes, however, that the brief and its appendix are not in compliance with Rule 9.8,

which requires the use of an alias in all papers, except docketing statements, submitted

to this Court, including the appendix, when identifying the child in an appeal arising out

of a parental-rights termination case. See TEX. R. APP. P. 9.8(b)(1). In order to protect the

identity of the child, the Court orders Morris’s brief to be stricken and orders counsel for

Morris to file a new brief redacting the child's name in the appendix.
        Further, counsel for Morris has not complied with Anders and its progeny in that

he has not filed a written representation to this Court that he provided a copy of the brief

to Morris; advised him of his right to examine the appellate record and file a pro se

response; personally provided him with a copy of the appellate record; and notified him

of his deadline for filing a pro se response. See In re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998);

see also Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014). The Court further

orders that counsel for Morris provide this Court with the required written

representation with the redacted brief.

        The redacted brief and written representation are ordered to be filed within 14

days from the date of this order.1



                                                   PER CURIAM

Before Chief Justice Gray,
        Justice Davis, and
        Justice Scoggins
Brief stricken
Order delivered and filed July 13, 2016




1This Court does not, at this juncture, address whether or not a motion to withdraw is currently necessary
at this stage of the proceedings in light of recent Texas Supreme Court precedent. See In the Interest of P.M.,
No. 15-0171, 2016 Tex. LEXIS 236, at **5-8 (Tex. Apr. 1, 2016). This Court notes that counsel for Morris
referenced withdrawing as counsel in the prayer of his brief but did not file a motion to withdraw as
counsel. In light of Morris's continuing need for counsel, a motion to withdraw may not only be premature,
see In re P.M., 2016 Tex. LEXIS 236 at *8, it may be unnecessary.

In the Interest of G.P., a Child                                                                        Page 2